Exhibit 10.8

 

ASSIGNMENT AND ASSUMPTION OF LIMITED PARTNER INTEREST
AND
FIRST AMENDMENT TO THE FIRST AMENDED AND RESTATED AGREEMENT
AND CERTIFICATE OF LIMITED PARTNERSHIP

(OROCOVIX LIMITED DIVIDEND PARTNERSHIP)

This Assignment and Assumption of Limited Partner Interests and First Amendment
to the Amended and Restated Agreement of Limited Partnership (this "Amendment")
of OROCOVIX LIMITED DIVIDEND PARTNERSHIP, a special partnership organized under
the laws of the State of California (the "Partnership"), is dated and effective
as of August , 2011 (the "Effective Date"), by and among REAL ESTATE ASSOCIATES
LIMITED VI, a California limited partnership (the "Assignor"), ALVAREZ BRACER()
LP, LLC, a Delaware limited liability company (the "Assignee"), BUCARE
DEVELOPMENT CORPORATION, a Puerto Rico corporation (the “General Partner”) and
BAHIA GUAYANILLA CORPORATION, a Puerto Rico corporation (the "Corporation").

WITNESSETH:

WHEREAS, the Assignor acquired a limited partner interest in the Partnership
(the "LP Interest") pursuant to the Partnership's Amended and Restated Agreement
and Certificate of Limited Partnership, dated as of December 27, 1983, by and
between the General Partner, and the Assignor (the "Partnership Agreement"),
including but not limited to a 99% interest in all profits, losses and tax
credits under Section 42 of the Code;

WHEREAS, Section 8.2.1 of the Partnership Agreement permits the Assignor to
transfer and assign all or any part of the LP Interest to the Assignee;

WHEREAS, Section 8.2.2 of the Partnership Agreement authorizes the substitution
of the Assignee as a Substitute Limited Partner in the Partnership;

WHEREAS, the Assignor wishes to assign the LP Interest to the Assignee as of the
Effective Date for $12,300.00 and the Assignee wishes to accept such assignment
of the LP Interest for the consideration and upon the terms and conditions of
this Amendment;

WHEREAS, the Assignee is willing to undertake all of the obligations of the
Assignor under the Partnership Agreement (the "Obligations"); and

WHEREAS, the General Partner desires to acknowledge such undertaking of the
Obligations by the Assignee and to release the Assignor from the Obligations and
all other liabilities in connection with the LP Interest.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration hereinafter described, the receipt and sufficiency of
which are acknowledged, the parties agree as follows:

1.         Capitalized terms used but not defined herein shall have the
respective meanings attributed thereto in the Partnership Agreement.

 

2..                                         As of the Effective Date and in
consideration of Twelve Thousand Three Hundred Dollars and 00/100 ($12,300.00)
paid by the Assignee to the Assignor, and provided such consideration has in
fact been paid to the Assignor, the Assignor assigns to the Assignee and the
Assignee accepts from the Assignor, one hundred percent (100%) of the Assignor's
right, title and interest in and to the LP Interest, including, without
limitation, the Assignor's entire right to allocations of Profits and Losses and
tax credits under Section 42 of the Code and all items entering into the
computation thereof, and to all distributions of Cash from Operations, Net
Refinancing Cash and surplus cash from a Disposition, however denominated, under
the Partnership Agreement; provided, however, that (i) solely for purposes of
allocating the Profits and Losses and tax credits from operations (collectively,
the "Tax Benefits") between the Assignor and the Assignee, the Assignor shall
receive all Tax Benefits attributable to any day before July 1, 2011, and the
Assignee shall receive all Tax Benefits attributable to July 1, 2011, and any
day thereafter; and (ii) the Assignee shall receive all distributions of Cash
from Operations or the Net Refinancing Cash or the surplus cash from a
Disposition distributed by the Partnership after the Effective Date regardless
of whether such distributions are attributable to any period prior or subsequent
to the Effective Date.

3.                                           The Assignor hereby represents and
warrants the following:

a.      Authorization. The Assignor has the power and authority to execute,
deliver and perform its obligations under this Amendment.

b.      Conflicts. To the Assignor's actual knowledge, the execution, delivery
and performance by the Assignor of this Amendment and the performance of the
transactions contemplated hereby and thereby will not (A) violate (1) any
provision of law, statute, rule or regulation the effect of which would be to
cause or be reasonably expected to have a material adverse effect on the ability
of the Assignor to perform any of its obligations under this Amendment, (2) any
order of any governmental authority having proper jurisdiction over the
Assignor, or (3) any provision of any indenture, loan agreement or other
material agreement to which the Assignor is a party or by which it or any of its
property is or may be bound, (B) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
such indenture, loan agreement or other material agreement or (C) result in the
creation or imposition of any mortgage, deed of trust, lien, pledge, claim,
equity interest, participation interest, security interest or other charge or
encumbrance of any kind with respect to the LP Interest.

c.      Enforceability. This Amendment has been duly authorized, executed and
delivered by the Assignor and the terms hereof constitute the legal, valid and
binding obligations of the Assignor enforceable against the Assignor in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors' rights generally and subject to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

d.      Title and Ownership. Assignor is the sole legal and beneficial owner of
the LP Interest and has full power and lawful authority to transfer, convey and
assign to the Assignee all of the Assignor's right, title and interest in and to
the LP Interest in the manner contemplated hereby. . After giving effect to the
consummation of the transactions contemplated hereby, neither the Assignor nor
any person claiming under or through the Assignor has any valid claim to or
interest in the LP Interest.

e.      Liens. The LP Interest is free from all mortgage, deed of trust, lien,
pledge, claim, equity interest, participation interest, security interest or
other charge or encumbrance of any kind created or authorized by the Assignor.

f.      The above representations, warranties, covenants and agreements of the
Assignor shall survive the execution and delivery of this Amendment and the
closing hereunder.

4.                   In consideration of the assignment effected hereby, the
Assignee hereby assumes and agrees to discharge all of the Obligations pursuant
to the Partnership Agreement from and after the Effective Date. Assignee further
covenants and agrees to promptly pay when due any and all transfer taxes and
assessments resulting from the transfer of the LP Interest from the Assignor to
the Assignee.

5.                   The Assignee represents and warrants to the Assignor that:

a.             Organization: Powers.The Assignee (i) is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware, (ii) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted and as
proposed to be conducted, (iii) is qualified to do business in every
jurisdiction where such qualification is required, except where the failure to
so qualify would not have a material adverse effect on the performance by the
Transferee of its obligations under this Amendment, and (iv) has the power and
authority to execute, deliver and perform its obligations under this Amendment.

b.             Authorization.The execution, delivery and performance by the
Assignee of this Amendment, the issuance of the Note and the performance of the
transactions contemplated hereby and thereby (i) have been duly authorized by
all requisite action and (ii) will not (A) violate (1) any provision of law,
statute, rule or regulation the effect of which would be to cause or be
reasonably expected to have a material adverse effect on the ability of the
Transferee to perform any of its obligations under this Amendment, (2) any order
of any governmental authority having proper jurisdiction over the Assignee, (3)
any provision of the organizational documents of the Assignee, or (4) any
provision of any indenture, loan agreement or other material agreement to which
the Assignee is a party or by which it or any of its property is or may be
bound, or (B) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under any such indenture, loan
agreement or other material agreement.

c.             Enforceability.This Amendment has been duly authorized, executed
and delivered by the Assignee and the terms hereof constitute the legal, valid
and binding obligations of the Assignee enforceable against the Assignee in
accordance with their terms, subject to bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors, rights generally and subject to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

d.            Consents and Approvals.Except for the Required Consents, no
consent, approval or authorization from, or filing or declaration with, any
Person or any governmental authority is required to be made by the Transferor to
give the Assignee a perfected ownership interest in the LP Interest or for the
consummation of the transactions contemplated hereby.

e.             The above representations, warranties, covenants and agreements
of the Assignee shall survive the execution and delivery of this Amendment and
the closing hereunder.

6.                   The General Partner, on behalf of itself and its
affiliates, hereby (i) acknowledges the assignment of the LP Interest and
assumption by the Assignee of the Obligations pursuant to this Amendment and
(ii) except as to paragraph 3, releases, remises and forever discharges the
Assignor from all of the Obligations and from any and all other liabilities,
claims, actions, or cause of actions, known or unknown, asserted or unasserted,
which they or the Partnership may have relating to or growing out of any action
or inaction taken or not taken in connection with the LP Interest and/or this
Amendment and the transaction described herein. Accordingly, from and after the
Effective Date, the Assignee shall be responsible for all of the Obligations of
the Assignor under the Partnership Agreement. The General Partner covenants and
agrees to (i) deliver to the Assignor a final 2011 audit, and a final 2011 tax
return and Schedule K-1 in form and substance acceptable to the Assignor (the
"Tax Documents") on or before March 31, 2012. If the General Partner shall fail,
for any reason, to prepare and/or deliver to the Assignor any of the returns or
other information required by this paragraph 6, the Assignor shall have the
right to cause such returns and other information prepared at the sole cost and
expense of the General Partner. In furtherance of the foregoing, the Assignor
and its duly authorized representatives shall have the right to inspect and copy
such portions of the Partnership's books of account which are necessary or
appropriate for the preparation of such returns and information; provided,
however, it is expressly understood and agreed by the Assignor that such access
is solely for the purpose of preparing such returns or other information that
the General Partner failed to prepare and/or deliver as herein provided, and
shall not be deemed to grant the Assignor any other rights with respect to the
Partnership and/or the operation of its business.

7.                   By its execution hereof, the Assignee hereby agrees to
become a Substitute Limited Partner of the Partnership and, subject to the
foregoing provisions of this Amendment, agrees to be bound (to the same extent
as the Assignor was bound) by the Partnership Agreement and the provisions
therein as they relate to the Assignor or the LP Interest.

 

8.                   The Assignee is hereby admitted as a Substitute Limited
Partner with respect to the LP Interest for all purposes of the Partnership
Agreement and the Assignor hereby withdraws as a Limited Partner of the
Partnership. In accordance with requirements of Section 8.2.2 of the Partnership
Agreement. Furthermore, the address contained in Section 13.2.2 of the
Partnership Agreement for the Substitute Limited Partner shall be Alvarez
Bracer() LP, LLC, c/o Alvarez Bracero Associates, Inc. Carretera #21, Barrio
Monacillo, Casa A-1, Calle Bulon, Ramal 841, Km. 0.4, Rio Piedras, PR 00921.

9.                   The parties hereto hereby confirm the continuing validity
and enforceability of the Partnership Agreement, acknowledging that the Assignee
shall succeed to all rights and obligations of the Assignor thereunder as of the
Effective Date. This provision shall be construed to amend the Partnership
Agreement to the extent necessary to reflect the assignment of the LP Interest
to the Assignee and to give effect to the other provisions of this Amendment.

 

10.               Except as otherwise provided in Section 2 hereof, the parties
hereto hereby agree that the assignment of the LP Interest and the other
transactions effected hereby shall be effective for all purposes as of the
Effective Date.

11.               Notwithstanding any provisions to the contrary in the
Partnership Agreement and after consultation with its counsel, the General
Partner hereby consents to the transfer and assignment of the LP Interest to the
Assignee and the substitution of the Assignee as a Substitute Limited Partner
with respect to the LP Interest pursuant to this Amendment without any
conditions or requirements other than with respect to the representations,
warranties, covenants and undertakings of the parties expressly set forth in
this Amendment, including, without limitation, the Assignee's (i) assumption of,
and agreement to pay, the Obligations, and (ii) agreement to be bound by the
terms of the Partnership Agreement.

12.               The parties hereto hereby agree to reasonably cooperate in
good-faith to effect any further amendments to the Partnership Agreement and to
take such other steps as may be necessary or appropriate in order to more fully
reflect and further evidence the assignment of the LP Interest and the other
transactions effected hereby.

13.               This Amendment may be executed in several counterparts and all
counterparts so executed shall constitute one agreement binding on all parties
hereto, notwithstanding that all parties have not signed the original or the
same counterpart,

[End of text; signature page follows]


IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered under seal as of the Effective Date.

ASSIGNOR:                                               REAL ESTATE ASSOCIATES
LIMITED VI, a

                                                                    California
limited partnership

                                                                   

                                                                    By National
Partnership Investments Corp.,

                                                                          a
California corporation,

                                                                          its
General Partner

                                                                          By: 
/s/ Jesse Curll

                                                                          Name: 
Jesse Curll

                                                                         
Title:  Vice President

 

ASSIGNEE AND SUBSTITUTE

LIMITED PARTNER:                                 ALVAREZ BRACERO LP, LLC,

                                                                   a limited
liability company

 

                                                                   By ALVAREZ
BRACERO ASSOCIATES,

                                                                         INC.,
its sole member

 

                                                                         By: 
/s/Felix Alvarez

                                                                         Name: 
Felix Alvarez

                                                                         Title: 
President

 

GENERAL PARTNER:                              BUCARE DEVELOPMENT CORPORATION

 

                                                                         By: 
/s/Eng. Angel Caban

                                                                         Name: 
Eng. Angel Caban

                                                                         Title: 
President

 

                                                                                   
BAHIA GUAYANILLA CORPORATION,

                                                                                   
a Puerto Rico corporation

 

                                                                                         
By:  /s/Eng. Angel Caban

                                                                                         
Name:  Eng. Angel Caban

                                                                                         
Title:  President